Citation Nr: 0800685	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-36 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hidradenitis suppurativa (boils and abscesses).

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, right knee, status post 
meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In November 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA with respect to the issue of entitlement to an 
initial compensable evaluation for hidradenitis suppurativa.  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and; 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Although the 
appellant was provided in November 2003 with notice of what 
type of information and evidence was needed to substantiate 
his claims for increased evaluations for his knee 
disabilities, he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thus, the veteran should be provided 
proper notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 
3.159(b).

With respect to the issues of entitlement to increased 
evaluations for the veteran's service-connected right and 
left knee degenerative joint disease, the veteran testified 
at the November 2007 videoconference hearing that his knees 
had worsened since the last VA examination in 2004.    

With respect to the issue of entitlement to increased 
evaluation for the veteran's service-connected hidradenitis 
suppurativa, the veteran testified at the November 2007 
videoconference hearing that his skin disability appears 
under the arms, between the legs, behind his ear and on his 
face.  He also identified a scar on his face just to the left 
and below his left eye from excision.  The veteran also 
identified a scar on his back.  The Board notes that the 
veteran underwent a VA dermatology examination in June 2004.  
The examiner identified a 4-cm wide, 2-cm deep scar on the 
lower back but did not identify the facial scar.  

Thus, it is the Board's opinion an additional medical 
examination of the veteran is warranted to assess the 
severity of the veteran's service-connected disabilities 
currently on appeal.   
  
In addition, the appellant is currently receiving disability 
benefits from the Social Security Administration (SSA).  The 
conditions upon which such benefits were awarded include 
degenerative changes of the knees.  VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).

Further, the veteran receives routine treatment at the St. 
Louis VA Medical Center - John Cochran Division.  While this 
case is in remand status, the RO should obtain all records of 
current treatment.  In reviewing the VA records in the file, 
the Board notes no records were obtained since April 2004.

Accordingly, the case is REMANDED for the following action:

1.  Notice contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim for increased rating for the 
disabilities on appeal; (2) that VA will 
seek to obtain; and (3) that the claimant 
is expected to provide.  The veteran 
should also be advised to provide any 
evidence in his possession that pertains 
to the claim.  In addition, the veteran 
should be informed an effective date for 
the award of benefits will be assigned if 
increased evaluation is awarded.

2.  All records from St. Louis VA Medical 
Center (John Cochran Division) of 
treatment since April 2004 for 
degenerative joint disease of both knees 
and hidradenitis suppurativa from should 
be obtained and associated with the 
claims file.  

3.  The veteran's medical and 
adjudication records should be requested 
from the Social Security Administration.  
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.

4.  After the above-development has been 
completed, the veteran should be afforded 
a VA examination to ascertain the 
severity of his service-connected right 
and left knee degenerative joint disease.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  Application of 38 C.F.R. § 
4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered. See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

5.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected hidradenitis 
suppurativa.  The examiner should 
identify any active processes, and also 
identify any scarring associated with 
past abscesses.  

If an active process is identified, the 
examiner should state what percent of the 
entire body and exposed areas are 
infected, and the precise medical 
treatment provided during the last twelve 
months.

For each scar identified as due to 
hidradenitis suppurativa, whether due to 
spontaneous drainage of a lesion or 
surgical treatment of a lesion, the 
examiner should describe the scar in 
detail, to include the precise location 
and measurement of each scar.  The 
examiner should state whether there are 
deep scars exceeding 6 square inches (38 
square cm), or exceeding 12 square inches 
(77 square cm), or exceeding 72 square 
inches (465 square centimeters), or 
exceeding 144 square inches (929 square 
cm); and should state whether there are 
"superficial" (that is, not associated 
with underlying soft tissue damage) scars 
which are not productive of limitation of 
function which are the size of an area or 
areas of 144 square inches (929 square 
cm) or greater.  For superficial scars, 
the examiner should state whether the 
scar is painful on examination, 
"unstable" (that is, there is frequent 
loss of covering of skin over the scar); 
or produce limitation of function, and if 
so, what limitation of function (e.g., 
limitation of motion, neurological 
impairment or pain with use.)

6.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



